ior4-/s"
                               ELECTRONIC RECORD




COA #      05-14-00417-CR                        OFFENSE:        19.02


           George Washington Hicks v. The
STYLE:     state of Texas                        COUNTY:         Dallas

                       AFFIRMED AND
COA DISPOSITION:       MODIFIED                  TRIAL COURT:    363rd Judicial District Court


DATE: 07/21/15                    Publish: NO    TC CASE #:      F-1100837-W




                           IN THE COURT OF CRIMINAL APPEALS


          George Washington Hicks v. The
STYLE:    State of Texas                              CCA#:           \as<\-if
         APPBLL/WT^                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:
                  -f
DATE:        /Vj/yifoir                               SIGNED:                            PC:_

JUDGE:           ViM                                  PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                              ELECTRONIC RECORD